Citation Nr: 0508600	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lower back disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) from the Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran filed a claim for entitlement to service 
connection for spina bifida.  There is no evidence of record 
that the veteran has ever had spina bifida; however, private 
medical records prior to service entrance show a congenital 
back disorder.  Additionally, the veteran's service medical 
records show chronic lumbosacral strain due to a minor 
congenital anamoly of the lumbosacral spine.  The most recent 
VA examination in April 2004, concluded that the veteran did 
not have spina bifida, but rather, several lower back 
disorders, including arthritis, and lumbosacral spine 
abnormalities.

In the veteran's claim for disability benefits received in 
May 2000, he reported treatment from a private practitioner 
in the 1960s and 1970s.  However, these records are not in 
the claims file, nor is there any documentation that the RO 
attempted to obtain these records.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

There is evidence that the veteran had a congenital back 
disorder that preexisted service, specifically demonstrated 
by the September and October 1950 treatment records, and that 
the veteran was given a medical profile due to lumbosacral 
strain that was caused by his congenital back disorder.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service but could 
be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they were not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

Accordingly, this appeal is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
by name, address, and dates of treatment 
of any additional health care provider 
that has treated him for his lower back 
disorder since service discharge.  Based 
on his response, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources, to include 
records from Dr. Hosler and any post-
service medical records from VA and/or 
private medical treatment facilities.  
All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and his 
representative, should he retain one in 
the future, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  Once the additional records have 
been obtained, the veteran should be 
afforded a VA examination to determine 
the etiology of any back disorder found 
and effect of the veteran's military 
service on his preexisting low back 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  The 
examiner must report the medical history 
of the veteran, as well as the veteran's 
post-service employment history.  The 
examiner must provide an opinion, in 
light of the examination findings, 
evidence of record, and the veteran's 
post-service employment history, whether 
any low back disorder found is related 
to the veteran's military service, to 
include whether the veteran's congenital 
back disorder that pre-existed military 
service incurred a superimposed injury 
to his back which has resulted in any 
current low back disorder.  The 
rationale for all opinions expressed 
must be provided.  If the examiner 
cannot provide the opinions requested 
without resort to speculation, then the 
report should so state.  The report 
should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of his VA examination must 
be placed in the veteran's claims file.  

4.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for a lower back 
disorder.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and/or his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).



